Title: From Thomas Jefferson to Charles Carter, 31 July 1791
From: Jefferson, Thomas
To: Carter, Charles



Dear Sir
Philadelphia July 31. 1791.

On the reciept of your favour of the 17th. I applied to Mr. Willing, President of the bank, to answer your enquiry as to loans of money on a deposit of lands. He assured me it was inadmissible by the laws of their institution.—From subsequent enquiries and information here I am the more confirmed in my opinion of the superior advantages of Edinburgh for the study of physic, and also in point of economy. Still perhaps you will find it more comfortable to have your son where you can oftener hear from him.—There being nothing new worth communicating, I have only to add my respectful compliments to Mrs. Carter & assurances of the regard with which I am Dear Sir Your most obedt. humble servt.,

Th: Jefferson

